Exhibit 10.27

 

 

LOGO [g440475001.jpg]

February 25, 2013

Dear Mr. Tanner:

I am pleased to confirm your new position of Chief Executive Officer (Grade 99)
for Dean Foods Company, which was effective October 31, 2012.

Here are the specifics of your new assignment:

Base Salary

You will be paid $41,666.67 on a semi-monthly basis, which equates to an annual
salary of $1,000,000. Your new salary is inclusive of your 2013 merit increase
and will be reviewed annually (next in March 2014).

Annual Incentive Opportunity

You will be eligible to earn an annual incentive as a participant in the Dean
Foods Corporate Short-Term Incentive Plan with a target amount equal to 130% of
your annualized base salary (as of 12/31 of the incentive plan year), subject to
the achievement of certain financial targets for the Corporate Staff and certain
individual objectives. For 2012, you will be eligible to earn an incentive
payment that will be prorated based on the amount of time you were in each
position.

Promotional Long Term Incentive Grant

In addition, you were awarded a one-time promotional RSU equity grant on
11/15/12 with a value of $1,400,000, as approved by the Compensation Committee
of the Dean Foods Board of Directors.

Annual Long Term Incentive Compensation

You will continue to be eligible for future equity grants under the Dean Foods
Long Term Incentive Program. The amount and nature of any future long-term
incentive awards will be determined by the Dean Foods Board of Directors or the
Compensation Committee thereof.

Executive Deferred Compensation Plan

You will continue to be eligible to participate in the Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
save on a tax-deferred basis.

Paid Time Off (PTO)

You will continue to be eligible for the same number of PTO days you currently
receive each calendar year. Unused PTO is not carried forward from year to year
unless state law requires.



--------------------------------------------------------------------------------

Insider Trading

As an Executive Officer, you will have access to sensitive business and
financial information. Accordingly, you will be prohibited from trading Dean
Foods securities (or, in some circumstances, the securities of companies doing
business with Dean Foods or affiliated with Dean Foods) from time to time in
accordance with the company’s Insider Trading Policy.

Indemnity Agreement

You will continue to be covered under the Director and Officer Indemnity
Agreement signed between you and the company.

Severance

As the Chief Executive Officer, you will also be eligible for benefits under the
Dean Foods Company Executive Severance Plan (“Severance Plan”). In summary,
according to the Severance Plan, if your employment is terminated at any time as
a result of a “qualifying termination”, meaning any termination as a result of
your voluntary termination for good reason, or your involuntary termination
without cause, all as defined in the Severance Plan, you will receive payment of
all base salary accrued through the date of termination, prior year’s bonus to
the extent earned but not paid, target bonus through the date of termination and
all unused vacation/PTO. In addition, you will be eligible to receive a
severance payment equivalent to two years of your base salary and target
bonuses, less lawful deductions. You will be required to execute a release of
all claims and such other agreements as the company may deem necessary or
appropriate in order to receive such severance pay. The actual terms of the
Severance Plan will govern your rights to severance and not this letter.

Good Reason Waiver

In consideration of your continued employment, the promotional long-term
incentive grant specified above, the increase in your base salary effected in
connection with your promotion, which shall continue to be payable after the
date hereof, and your continued eligibility for long-term incentive compensation
as specified above, you hereby waive any right you may currently have, or which
you may hereafter have, to terminate your employment for “good reason” under the
Severance Plan due to any material reduction in the scope of your duties or
responsibilities by reason of the occurrence of, or any actions taken or
effected in relation to or in connection with any or all of (i) the sale by Dean
Foods Company of its Morningstar Foods division (the “Morningstar Sale”),
(ii) the sale or other disposition, including any public offering, by Dean Foods
Company of any portion of the stock of The WhiteWave Foods Company, whether or
not occurring before or after the date hereof (the “WhiteWave Stock Sales”), and
(iii) any future distribution by Dean Foods Company of all or any portion of the
stock of The WhiteWave Foods Company to the shareholders of Dean Foods Company
(the “WhiteWave Distribution”). This means that, by signing this letter, you are
agreeing that you are not entitled to any Severance Benefits (as defined in the
Severance Plan) in connection with the Morningstar Sale, the WhiteWave Stock
Sales or the WhiteWave Distribution or any other action taken in connection
therewith, related thereto or arising by reason thereof.

Change in Control

You will continue to be covered by your signed Change in Control agreement,
which you previously executed in your former position as an Executive Officer of
Dean Foods. In general, that agreement provides benefits of three times your
annual salary and target bonus, plus vesting



--------------------------------------------------------------------------------

of all equity awards and continued health coverage for a period of time
following a Change in Control as detailed in the Change in Control Agreement.
The details of these provisions are set forth more fully in your signed Change
in Control Agreement.

Benefits Plan

You will continue to be eligible for benefits programs that are available for
similarly-situated employees such as FlexSelect benefits (medical, dental,
vision) and 401(k) in addition to the executive level benefits.

Conclusion

Gregg, I am very excited about your achievements thus far and look forward to
your future contributions to Dean Foods. I am confident that with your
experience, skills, vision and standards, you will continue to make significant
contributions to our company in the years to come.

Best regards,

/s/ Kim Warmbier

Kim Warmbier

EVP & CHRO, Dean Foods

Agreed and accepted:

 

/s/ Gregg Tanner

Gregg Tanner

 

Date